        Case 1:17-cr-00019-RMB Document 165 Filed 10/03/18 Page 1 of 2




                                                New York Office
                                                26 Federal Plaza                    212/335-8000
                                                Room 3630
                                                New York, New York 10278-0004   FAX 212/335-8023


                                               October 3, 2018


ECF & HAND DELIVERY

Honorable Richard Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

              Re:     United States v. Richard Usher et al., 17-cr-019 (RMB)

Dear Judge Berman:
        The Government submits this letter to inform the Court that it no longer seeks to
introduce evidence of import commerce at trial. The Government must prove that Defendants’
conspiracy either involved interstate or import commerce, or that the conspiracy had a direct,
substantial, and reasonably foreseeable effect on U.S. commerce. See 15 U.S.C. § 6a. The
Government will further prove that Defendants’ conspiracy had substantial and intended effects
on U.S. commerce. See Hartford Fire Ins. Co. v. California, 509 U.S. 764, 796-98 (1993). The
Indictment alleges, and the Government could prove at trial, that Defendants’ conduct involved
and affected import commerce. However, the Government believes such proof is unnecessary to
meet its burden and this change will help streamline facts and arguments in the upcoming trial.
        The Government’s decision has no impact on the scope of the charged crime. An
indictment is not amended where the indictment charged the commission of one offense in
several ways and withdraws from the jury’s consideration one alleged method of committing the
offense. See United States v. Miller, 471 U.S. 130, 145 (1985). The facts proven at trial will
conform to the other two theories contained in the indictment for which Defendants had notice,
interstate commerce and direct, substantial, and reasonably foreseeable effects on U.S.
commerce. See id. at 134-35. The Government has informed Defendants of this change on
October 1, 2018.




                                               1
        Case 1:17-cr-00019-RMB Document 165 Filed 10/03/18 Page 2 of 2



       Accordingly, the Government asks the Court to amend the following jury instructions:
Preliminary Instruction 1.13 Elements of the Sherman Act Offense Charged, Final Instruction
3.16 Summary of Indictment, Final Instruction 3.19 Elements of the Sherman Act Offense
Charged, and Final Instruction 3.26 Sherman Act Conspiracy Third Element: Commerce.

                                                                 Respectfully submitted,

                                                                 /s/ Jeffrey D. Martino
                                                                 Jeffrey D. Martino
                                                                 Carrie A. Syme
                                                                 Bryan C. Bughman
                                                                 David Chu
                                                                 Trial Attorneys
                                                                 Antitrust Division




                                              2
